     Case 2:17-md-02785-DDC-TJJ Document 1252 Filed 11/02/18 Page 1 of 2




               CLERK’S MINUTE SHEET – TELEPHONE CONFERENCE

                              CASE NO. 17-md-2785-DDC-TJJ



CAPTION:

17-md-2785-DDC-TJJ In re: Epipen (Epinephrine Injection, USP)
Marketing, Sales Practices and Antitrust Litigation

APPEARANCES:

Warren T. Burns and Amanda Klevorn for Class Plaintiffs
David M. Foster, Brian C. Fries, and Lee Turner Friedman for Mylan Defendants
Edward Thrasher and Joseph M. Rebein for Pfizer Defendants

Judge: Teresa J. James               Court Reporter: Kelli Stewart

Date: 11/1/2018                      Location: Kansas City


Length of Hearing: 30 minutes

(   ) Motion Hearing          ( X ) Status Conference       (   ) Settlement Conference

(   ) Other:

                                       PROCEEDINGS

        The Court conducted a telephone conference to address Class Plaintiffs’ and Mylan’s
compliance with the order dated October 24, 2018 (ECF No. 1179) regarding Mylan’s privilege
log. Mylan confirmed that it timely produced the 24 documents described in the order.
However, as David Foster described in an October 30, 2018 letter sent to Judge James on behalf
of the parties, Class Plaintiffs and Mylan reached a compromise to resolve the remaining
disputed documents in lieu of following the remainder of the Court’s order.

         After discussing the matter with counsel, the Court informed counsel she does not accept
the parties’ open-ended proposal to involve a special master. The Court will, however, accept
the parties’ proposal insofar as it requires Mylan to (1) re-review the remaining disputed
documents on its privilege log in light of the Court’s order and produce a revised log by
November 5, 2018; and (2) produce any documents removed from its privilege log as a result of
this re-review by November 7, 2018. In addition, the Court ordered the parties to report the
following to her, no later than November 9, 2018: (1) the number of documents remaining in
dispute; (2) whether the parties still desire to use a special master to review each remaining
disputed document; and (3) if so, whether they have agreed on a special master and obtained a
     Case 2:17-md-02785-DDC-TJJ Document 1252 Filed 11/02/18 Page 2 of 2




firm date by which that person could rule. The Court will then determine how the process will
proceed to final resolution.

       Mylan’s counsel suggested the number of documents on its privilege log could be greatly
reduced and the process hastened if Class Plaintiffs would agree to entry of an order pursuant to
Fed. R. Evid. 502(d). Class Plaintiffs’ counsel committed to providing an answer on the issue
today. The parties will advise the Court if they are able to agree on a proposed order.
